           Case 2:19-bk-22427-BR                   Doc 43 Filed 12/27/19 Entered 12/27/19 11:12:22                                      Desc
                                                    Main Document Page 1 of 5

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 SEAN A. O’KEEFE – State Bar No. 122417
 OKEEFE & ASSOCIATES                                                                                     FILED & ENTERED
 LAW CORPORATION, P.C.
 130 Newport Center Drive, Suite 140
 Newport Beach, CA 92660                                                                                         DEC 27 2019
 Telephone: (949) 534-6990
 Facsimile: (949) 590-4987
 Email: sokeefe@okeefelawcorporation.com                                                                   CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
 Counsel to So-Cal Capital, Inc.                                                                           BY fortier    DEPUTY CLERK
 agent for secured creditors



      Attorney for Movant
      Movant appearing without an attorney

                                           UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA LOS ANGELES DIVISION

 In re:                                                                       CASE NO.: 2:19-bk-22427 BR
                                                                              CHAPTER: 7
 ANDREW W. SPANSWICK,
 An individual,                                                                         ORDER GRANTING MOTION FOR
                                                                                        RELIEF FROM THE AUTOMATIC
                                                                                         STAY UNDER 11 U.S.C. § 362
                                                                                             (REAL PROPERTY)

                                                                              DATE: December 17, 2019
                                                                              TIME: 10:00 a.m.
                                                                              COURTROOM: 1668
                                                                              PLACE: 255 East Temple Street
                                                                              Los Angeles, CA 90012
                                                              Debtor(s).

 Movant: So-Cal Capital, Inc.



1. The Motion was:                  Opposed               Unopposed                Settled by stipulation

2. The Motion affects the following real property (Property):

    Street address:        1155 North La Cienega Boulevard
    Unit/suite number:     1114
    City, state, zip code: West Hollywood, California 90069

    Legal description or document recording number (including county of recording):

          See attached page. (Exhibit 1)



          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                 Page 1                                         F 4001-1.RFS.RP.ORDER
            Case 2:19-bk-22427-BR                   Doc 43 Filed 12/27/19 Entered 12/27/19 11:12:22                                      Desc
                                                     Main Document Page 2 of 5

3. The Motion is granted under:
      a.         11 U.S.C. § 362(d)(1)
      b.         11 U.S.C. § 362(d)(2)
      c.         11 U.S.C. § 362(d)(3)
      d.         11 U.S.C. § 362(d)(4). The filing of the bankruptcy petition was part of a scheme to hinder, delay, or defraud
                 creditors that involved:
           (1)        The transfer of all or part ownership of, or other interest in, the Property without the consent of the
                      secured creditor or court approval; and/or
           (2)        Multiple bankruptcy cases affecting the Property.
           (3)        The court        makes      does not make         cannot make
                      a finding that the Debtor was involved in this scheme.
           (4) If recorded in compliance with applicable state laws governing notices of interests or liens in real property, this
               order shall be binding in any other case under this title purporting to affect the Property filed not later than 2
               years after the date of the entry of this order by the court, except that a debtor in a subsequent case under
               this title may move for relief from this order based upon changed circumstances or for good cause shown,
               after notice and a hearing. Any federal, state or local government unit that accepts notices of interests or
               liens in real property shall accept any certified copy of this order for indexing and recording.

4.         As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.         Terminated as to the Debtor and the Debtor’s bankruptcy estate.
      b.         Modified or conditioned as set forth in Exhibit 2 to this order.
      c.         Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
                 remedies regarding the Property do not constitute a violation of the stay.

5.         Movant may enforce its remedies to foreclose upon and obtain possession of the Property in accordance with
           applicable nonbankruptcy law, but may not pursue any deficiency claim against the Debtor or property of the
           estate except by filing a proof of claim pursuant to 11 U.S.C. § 501.

6.         Movant must not conduct a foreclosure sale of the Property before (date)                                       .

7.         The stay shall remain in effect subject to the terms and conditions set forth in the Adequate Protection Agreement
           contained within this order.

8.         In chapter 13 cases, the trustee must not make any further payments on account of Movant’s secured claim after
           entry of this order. The secured portion of Movant’s claim is deemed withdrawn upon entry of this order without
           prejudice to Movant’s right to file an amended unsecured claim for any deficiency. Absent a stipulation or order to
           the contrary, Movant must return to the trustee any payments received from the trustee on account of Movant’s
           secured claim after entry of this order.

9.         The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, as
           to the same terms and conditions as to the Debtor.

10.        The 14-day stay as provided in FRBP 4001(a)(3) is waived.

11. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
    of the Bankruptcy Code.

12. Movant, or its agents, may, at its option, offer, provide and enter into a potential forbearance agreement, loan
    modification, refinance agreement or other loan workout or loss mitigation agreement. Movant, through its servicing
    agent, may contact the Debtor by telephone or written correspondence to offer such an agreement.



           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                  Page 2                                         F 4001-1.RFS.RP.ORDER
             Case 2:19-bk-22427-BR                   Doc 43 Filed 12/27/19 Entered 12/27/19 11:12:22                                      Desc
                                                      Main Document Page 3 of 5

13. Upon entry of this order, for purposes of Cal. Civ. Code § 2923.5, the Debtor is a borrower as defined in Cal. Civ.
    Code § 2920.5(c)(2)(C).
14.         A designated law enforcement officer may evict the Debtor and any other occupant from the Property regardless
            of any future bankruptcy case concerning the Property for a period of 180 days from the hearing of this Motion
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
15.         This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
            180 days, so that no further automatic stay shall arise in that case as to the Property.
16.         This order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
            interest in the Property for a period of 180 days from the hearing of this Motion:
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
17.         This order is binding and effective in any future bankruptcy case, no matter who the debtor may be
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
18.         Other (specify):




                                                                             ###




                    Date: December 27, 2019




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                   Page 3                                         F 4001-1.RFS.RP.ORDER
Case 2:19-bk-22427-BR    Doc 43 Filed 12/27/19 Entered 12/27/19 11:12:22        Desc
                          Main Document Page 4 of 5



                        EXHIBIT 1: LEGAL DESCRIPTION
A CONDOMINIUM COMPRISED OF:

PARCEL 3A:

THAT PORTION OF LOT I OF TRACT NO. 33213, IN THE CITY OF WEST HOLLYWOOD, COUNTY
OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 906, PAGES 70
AND 71 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, SHOWN AND
DEFINED AS UNIT 151 ON THE CONDOMINIUM PLAN RECORDED JANUARY 30, 1979 AS
INSTRUMENT NO. 79-124606, OF OFFICIAL RECORDS OF SAID COUNTY.

PARCEL 3B:

AN UNDIVIDED 006002 INTEREST IN AND TO LOT I OF SAID TRACT NO. 33213.
EXCEPT THEREFROM THOSE PORTIONS SHOWN AND DEFINED AS UNITS 1 TO 178 INCLUSIVE
ON SAID CONDOMINIUM PLAN.
Case 2:19-bk-22427-BR         Doc 43 Filed 12/27/19 Entered 12/27/19 11:12:22               Desc
                               Main Document Page 5 of 5



                   EXHIBIT 2: DESCRIPTION OF RELIEF GRANTED
The automatic stay applicable in this case is modified to allow So-Cal Capital, Inc., as agent for
the lenders described in that certain Deed of Trust, Security Agreement, Assignment of Rents and
Leases, and Fixture filing dated February 12, 2019 (the “Deed of Trust”), to record a Notice of
Default under the Deed of Trust against the real property commonly known as 1155 North La
Cienega Boulevard, Unit 1114, West Hollywood, California 90069 (the “La Cienega Property”).
No further action may be taken with respect to the La Cienega Property absent relief from this
Court.
